IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00163-CR
                                No. 10-22-00164-CR

                      IN RE DAVID WESLEY COWDEN



                       From the 249th District Court
                          Johnson County, Texas
             Trial Court Nos. DC-F202200026 & DC-F202200027


                               Original Proceedings


                          MEMORANDUM OPINION


      Relator’s petitions for writ of mandamus, filed on May 20, 2022, are denied.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petitions denied
Opinion delivered and filed July 20, 2022
Do not publish
[OT06]